Citation Nr: 1113947	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for claimed left ear hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for claimed low back condition.

3.  Entitlement to service connection for a claimed heart disorder.

4.  Entitlement to service connection for claimed carpal tunnel of the right hand.

5.  Entitlement to service connection for a claimed right shoulder condition.

6.  Entitlement to an increased evaluation greater than 20 percent for the service-connected chondromalacia of the left knee and higher than 20 percent based on instability of the left knee.



REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1982.  The Veteran also served in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2007 RO rating decisions.  

In November 2010, the Veteran testified by way of a videoconference hearing from the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection for tinnitus and right ear hearing loss has been raised by at the November 2010 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them  to the AOJ for appropriate action.  

The now reopened claim of service connection for a low back disorder and the claims of service connection for a heart condition, carpal tunnel syndrome of the right hand, and a right shoulder disorder as well as the claim of an increased evaluation for service-connected left knee disability are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim of service connection for a left ear hearing loss disability was last denied in an unappealed October 2002 rating decision.

2.  The evidence received since the October 2002 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a left ear hearing loss. 

3.  The Veteran's claim of service connection for a low back condition was last denied in an unappealed October 2004 rating decision.

4.  The evidence received since the October 2004 rating decision is neither cumulative, nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder. 

5.  The currently demonstrated left ear hearing loss is shown as likely as not to have been caused by the Veteran's prolonged exposure to elevated noise level is service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a left ear hearing loss.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2010).

2.  New and material evidence has been received to reopen the claim of service connection for low back condition.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2010).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by a left ear hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Preliminarily, the Board notes that the claim of service connection for a low back disability is being reopened and was the subject to additional development on remand, as described hereinbelow.  

Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), as further action is being requested in this case.    

Since the Board is granting the claim for service connection for bilateral hearing loss, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  

These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  

the claim is being reopened and remanded for further development.  Therefore, the Veteran has not been prejudiced in any way by the conduct of the Board hearing.  


II.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for claimed left ear hearing loss and low back disability.

A.  Left ear hearing loss 

In this case, the Veteran's claim of service connection for left ear hearing loss was denied in an October 2002 RO decision on the basis that there was no current disability caused or aggravated by the Veteran's military service.   

The Veteran was notified of the unfavorable rating decision in November 2002 but did not appeal in timely manner.  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of the October 2002 decision.

In this regard, the claims file now includes records of the Veteran's treatment in the Reserve.  An October 2000 Report of Medical History stated that the Veteran has documented high frequency hearing loss and has a history of significant noise exposure from artillery service.  An October 2000 periodic Report of Medical Examination showed high frequency hearing loss in both ears.

This evidence, recently added to the claims file, addresses the Veteran's current disability and its relationship to the Veteran's acoustic trauma in service.  The Board finds this new evidence to be "material," as defined by 38 C.F.R. § 3.156(a).  

Accordingly, this new and material evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for left ear hearing loss.  

To the extent that the action taken hereinbelow is not unfavorable to the Veteran, further discussion of  VCAA is not required at this time.  


B.  Low back condition

In this case, the Veteran's recent claim for service connection for a low back disability was denied in an October 2004 RO decision on the basis that there was no current disability caused or aggravated by the Veteran's military service or caused or aggravated by his service-connected left knee disability.   The Veteran was notified of the decision in October 2004.  The Veteran did not appeal.  

In this regard, the Board notes that the claims file now includes records of the Veteran's treatment in the Reserve.  Also, a November 1999 VA treatment record suggests that his back pain may be related to his service-connected knee disability.  

This evidence, recently added to the claims file, addresses the Veteran's current disability and its possible relationship to a service-connected disability.  The Board finds this new evidence to be "material," as defined by 38 C.F.R. § 3.156(a).  

Accordingly, this new and material evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back condition.  

As will be discussed, additional evidentiary development is needed prior to further appellate handling of the now reopened claim of service connection for a low back disorder.


III.  Entitlement to service connection for left ear hearing loss.

The Veteran is claiming service connection for left ear hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic neurological disorders as sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that his left ear hearing loss is the result of the exposure to acoustic trauma while serving in the military.  He reported being a mortar man in the army.  He also worked as an instructor for basic rifle marksmanship ranges.

In this regard, the Veteran's lay statements are found to be credible and consistent with his DD Form 214 that shows that he served as an indirect fire infantryman.  

The service treatment records tend to show a picture of decreasing auditory acuity over the time of his service.   

More striking are the results of a Report of Medical Examination conducted during his service in the Reserve in October 2000.  The October 2000 audiological examination showed pure tone thresholds in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz of 10, 10, 20, 40 and 50 decibels, respectively.  The physician added that the Veteran had a severe high frequency hearing loss in both ears.  

In addition, in the October 2000 Report of Medical History, the Veteran was noted to have a documented high frequency hearing loss and a history of significant noise exposure from artillery during service.  

An April 2006 Report of Medical Examination Report also showed decreased hearing in the left ear.  The audiological examination showed pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 10, 30, 55, and 60 decibels, respectively.  

In addition, the Veteran is certainly competent to describe the observable manifestations referable to a hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  He reports experiencing a hearing loss continuously since service and having no significant post-service noise exposure.  Finally, a bilateral hearing loss was noted by an April 2006 audiological examination.   

Based on this record, the Board finds the evidence to be in relative equipoise in showing that the current hearing loss is due to the Veteran's routine exposure to excessive noise levels in connection with his duties during service .  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.   


ORDER

As new and material evidence has been received to reopen the claim of service connection for left ear hearing loss, the appeal to this extent is allowed.

Service connection for a left ear hearing loss is granted.  

As new and material evidence has been received to reopen the claim of service connection for a low back disorder , the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

The Veteran reports being diagnosed with a heart condition while serving in the Reserve.  The treatment records show an abnormal ECG in April 2006 when multiple ventricular premature complexes with a notation to consider ischemia were identified.  The Veteran testified that he was considered unfit for service due to his knee, back, hand and heart disabilities.  Thus, a VA examination is necessary to determine whether the Veteran has a current heart disability.

In terms of the claimed low back condition, the evidence shows a current diagnosis of degenerative disc disease with radiculopathy.  A November 1999 VA treatment record noted the possibility that the Veteran's back pain might have been related to his service-connected knee disability.  Thus, a VA examination is necessary to determine the nature and likely etiology of the claimed low back disorder.

The Veteran also testified about injuring his shoulder while on Reserve duty and having to have shoulder surgery in 2005.  An April 2006 Report of Medical Examination noted a healed scar on his right shoulder.  Accordingly, a VA examination is necessary to determine the nature and likely etiology of the claimed right shoulder disorder.

Shortly after undergoing surgery for carpal tunnel syndrome of the right hand, the Veteran filed a claim for this disability in September 2006.  An April 2006 Reserve Report of Medical Examination noted decreased grip strength of the right hand and pain due to carpal tunnel which required a brace and splint.  

The Veteran has submitted statements by fellow soldiers attesting to his having trouble with his hands and right shoulder during service.  Thus, a VA examination is needed to determine the likely etiology of the claimed carpal tunnel syndrome of the right hand.

VA has a duty to obtain all pertinent VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.

As to the service-connected left knee disability, the RO assigned an increased evaluation of 20 percent for chondromalacia of the left knee and an increased evaluation of 20 percent for instability of the left knee in an October 2004 decision.   

In April 2007, the Veteran filed a claim for a temporary total evaluation under 38 C.F.R. § 4.30 for left knee surgery.  The RO assigned a 100 percent evaluation effective on March 20, 2007, the date of the surgery to June 30, 2007.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain pertinent VA treatment records and associate them with the claims file.  If no records are available, it should be so stated, with an explanation as to what attempts were made to obtain the records.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed heart disorder.  All necessary special studies or tests should be accomplished.

The examiner should review the claims file, including a copy of this REMAND, and acknowledge such in the examination report.  

Following examination of the Veteran, the examiner should specifically offer an opinion as to whether the Veteran has a heart disability that at least as likely as not had its clinical onset during his active service or any period of active duty for training.    

A complete rationale should be provide for the opinion that should be based on examination findings, historical records, the Veteran's lay assertions and sound medical principles.

3.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed back condition.  All necessary special studies or tests should be accomplished.

The examiner should review the claims file, including a copy of this REMAND, and acknowledge such in the examination report.  Following examination of the Veteran, the examiner should specifically offer an opinion as to the following:

(a).  Is it at least as likely as not (50 percent probability or more) that the Veteran has a back disability that is due to an injury or other event of the Veteran's active service or any period of active or inactive duty for training.     

(b).  If not, is it at least as likely as not (50 percent probability or more) that any back disability is caused or aggravated by the Veteran's service-connected left knee condition.  

A complete rationale should be given for any opinion that should be based on examination findings, historical records, the Veteran's lay assertions and sound medical principles.

4.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed right shoulder disorder.  All necessary special studies or tests should be accomplished.

The examiner should review the claims file, including a copy of this REMAND, and acknowledges such review in the examination report.  Following examination of the Veteran, the examiner should specifically offer an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran has a right shoulder disability that is due to an injury or other event of his active service or any period of active or inactive duty for training.   

A complete rationale should be given for the opinion that should be based on examination findings, historical records, the Veteran's lay assertions and sound medical principles.

5.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed carpal tunnel syndrome of his right hand.  All necessary special studies or tests should be accomplished.

The examiner should review the claims file, including a copy of this REMAND, and acknowledge such in the examination report.  Following examination of the Veteran, the examiner should specifically offer an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran has a disability manifested by carpal tunnel syndrome of his right hand that is due to an injury or other event of his active service or any period of active or inactive duty for training?   

A complete rationale should be given for the opinion that should be based on examination findings, historical records, the Veteran's lay assertions and sound medical principles.

6.  Finally, the Veteran should be afforded a VA examination to determine the current severity of the service-connected left knee disability.  The examiner should review the claims file, including a copy of this REMAND, and acknowledge such review in the examination report.  

All appropriate tests and studies, including X-ray studies and range of motion tests, should be conducted, and all clinical findings should be reported in detail.

The examiner should indicate whether the left knee disability is productive of a limitation of motion, to include reduced flexion or extension, and identify any related pain on motion, weakness, excess fatigability or incoordination.  The examiner should also indicate whether the left knee disability is productive of recurrent subluxation or lateral instability that is severe.

Further, the examiner should indicate whether the Veteran experiences functional loss during flare-ups and/or weakness (to include with use or upon activity).  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should set forth the complete rationale underlying any opinion expressed, to include identifying any specific evidence in the record.

7.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing all requested action and any other development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his agent with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


